—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered June 30, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied his right to present a defense by the court’s refusal to marshal his specific contentions regarding the jury’s determination of the voluntariness of his statements. The court’s charge on the voluntariness of the defendant’s statements adequately conveyed to the jury the correct standard it was to apply in reaching a decision in this regard (see, People v Canty, 60 NY2d 830; People v Russell, 266 NY 147; CPL 300.10 [2]; People v Bowen, 134 AD2d 356; see also, People v Andujas, 79 NY2d 113).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.